The opinion of the court was delivered by
Hoyt, C. J.
The only reason suggested by appellant for the reversal of the judgment grows out of the alleged insufficiency of the evidence to support the verdict of the jury. In the motion for a new trial, filed in the lower court, the insufficiency of the evidence to support the verdict was not made one of the, grounds for which a new trial was asked. Growing out of this fact, it is contended by respondents that this court should not investigate this question; and, in our opinion, this contention must be sustained. The attention of the lower court has never been directed *22thereto, and relief from the judgment asked of it on that ground.
The general rule of appellate courts is that they will review only questions which the trial court has passed upon. And this is the rule established by the statutes of this state. The case of Jones v. Jenkins, 3 Wash. 17 (27 Pac. 1022), recognizes this principle, though this exact question was not decided. The record shows that the notice of the motion for a new trial was sufficiently definite, but that fact cannot aid the appellant, as it is to the motion, and not to the notice thereof, that the attention of the trial court was directed.
The judgment will he' affirmed.
Dunbar, Anders and Gordon, JJ., concur.
Scott, J., concurs in the result.